Citation Nr: 0033365	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for a urinary tract or 
bladder infection.

4.  Entitlement to service connection for a lipoma of the 
left flank.

5.  Entitlement to service connection for attention deficit 
disorder.

6.  Entitlement to service connection for sinus tachycardia.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran (appellant) had active military service from 
April 1996 to September 1997.

This appeal arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.

Prior to addressing the issues set forth above, the Board 
notes that the veteran filed an "Appeal to the Board of 
Veterans' Appeals" (VA Form 9) in August 1999 which asserted 
that appellate issues existed with respect to entitlement to 
an advisory or independent medical opinion, "an adequate 
reasons and bases," a "thorough and contemporaneous exam," 
and also made reference to an issue regarding an "inadequate 
VA exam."  The veteran's counsel, in several prior letters, 
also asserted a right to appeal RO "decisions" regarding 
the nature and adequacy of VA examinations or opinions 
provided.  In this regard, the Board notes that all such 
"issues" are ancillary determinations within the ambit of 
the underlying service connection claims and do not 
constitute separately appealable issues.

The Board also notes that the veteran filed a notice of 
disagreement with the RO's denial of his claim for service 
connection for hearing loss, and that this issue was included 
in a statement of the case dated in June 1999.  The issue was 
among those certified by the RO on a VA Form 8 dated in 
September 1999.  However, it was not listed in the quite 
specific iteration of issues to be appealed on the veteran's 
August 1999 substantive appeal (VA Form 9) and, accordingly, 
is not before the Board.



REMAND

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the elimination of any "well-grounded" claim 
requirement, establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. § 5103 and 5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records, and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that, because the new 
notification requirements were not in effect at the time the 
veteran's claim was filed, the RO did not have the 
opportunity to review the claim for compliance with these 
requirements.  Specifically, the veteran and his 
representative should be advised of any additional evidence 
required to substantiate the claim, including the 
possibilities of service connection on the basis of an in-
service chronic condition or continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b).  Moreover, the 
veteran was told that it was his responsibility to provide 
evidence sufficient to establish his claim as well grounded.  
Although correct at the time, the VCAA has subsequently 
eliminated that requirement.

The changes in law stemming from the VCAA also require VA to 
provide a medical examination when such an examination is 
"necessary to make a decision on the claim."  See VCAA, 
Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  This appears to require an expression of 
opinion by the examiner as to the etiology of any conditions 
noted on examination for which service connection has been 
claimed.  See H. Rep. 106-781, at 10 (2000).  The November 
1998 general medical examination conducted at the Lincoln VA 
Medical Center (VAMC) fails to clearly express an opinion as 
to the etiology of any of the conditions noted and must, 
therefore, be returned for such examination with opinions.  

The mental disorders examination conducted shortly afterward 
at the same VAMC appears to express opinions which are 
potentially inconsistent, i.e., that there was "a possible 
increase in severity [of attention deficit disorder] 
secondary to service," but that the increase is not 
"essentially compensable."  Further clarification or 
explanation of these opinions is also required to provide an 
adequate basis for adjudication of the veteran's claim.

Accordingly, the claim is REMANDED to the RO for completion 
of the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should then schedule the 
veteran for appropriate VA examinations to 
determine the nature and extent of any 
claimed disability related to a skin 
condition of the feet, low back pain, 
urinary tract or bladder infection, lipoma 
of the left flank, attention deficit 
disorder, or sinus tachycardia.  The 
veteran is advised that failure to report 
for a scheduled VA examination may have 
adverse consequences, including the denial 
of his claim.  See Connolly v. Derwinski, 
1 Vet. App. 566 (1991).  

The examiner(s) should express an opinion 
as to whether it is at least as likely as 
not that any of the conditions noted by 
the examination were incurred in or 
aggravated by the veteran's active 
military service.  The complete rationale 
for any opinion expressed should be set 
forth.  Again, since each disability must 
be viewed in relation to its history, the 
veteran's claims file and a copy of this 
REMAND must be made available to the 
examiner(s) for review prior to and at all 
times pertinent to the examination and, 
the examination report should reflect 
whether or not this review was made.  See 
Smith v. Gober, No. 99-1471 (U.S. Vet. 
App. Dec. 4, 2000).  

3.  When all the above development has 
been completed, the RO must again review 
and readjudicate all issues on appeal. If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



